HEDRICK, Judge.
The general rule is that, for an indictment to be valid, the name of the accused must be alleged in a manner sufficient to identify him with certainty. Annot., 15 A.L.R. 3d 968. The indictment or information must describe an accused in such a manner as to identify him as the person charged, and if the accused’s name does not appear in the indictment or information, particularly in the part which charges the offense, the charge is fatally defective. 42 C.J.S., Indictments and Informations, Sec. 127, p. 1015; State v. Finch, 218 N.C. 511, 11 S.E. 2d 547 (1940). A warrant or bill of indictment is defective where the defendant is not clearly and positively charged with the commission of the purported offense. State v. Hammonds, 241 N.C. 226, 85 S.E. 2d 133 (1954).
*568Nowhere in the body or charging portion of the' bills of indictment upon which these prosecutions are bottomed- and judgment entered is Vaughn Bagnard identified by name or otherwise. Whether this fatal defect is cured by the appearance of Vaughn Bagnard’s name in the title to the bills is not presented, because the charging portions of the bills refer only to an unidentified “John Doe AKA ‘Varne’
Because the judgment entered against Vaughn Bagnard is not supported by proper bills of indictment against him, it must be arrested. If so advised, the State may proceed against Vaughn Bagnard on proper bills of indictment.
Judgment arrested.
Chief Judge Brock and Judge Parker concur.